Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11, 12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (U.S. Patent No. 6,525,792) of record, in view of Otake (U.S. Patent Pub. No. 2006/0007530) of record.
	Regarding Claim 1
FIG. 1 of Fujioka discloses an array substrate comprising: a base substrate (2); a cover layer (13) on the base substrate; and a stress buffer structure (12) on a side of the cover layer facing the base substrate, wherein the stress buffer structure comprises a phase change material (Col. 4, Lines 34-38), and wherein a height of a portion of the cover layer on the phase change material is lower than a height of a portion of the cover layer adjacent to the phase change material. 
Fujioka fails to disclose “an opening completely passing through the cover layer” and the stress buffer structure “adjacent to the opening”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Otake. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of reducing interference fringes (Para. 13 of Otake).
	The limitation “configured” is considered to be a transitional phrase that does not carry weight in the structure claim, i.e., same structure can configure to perform the same function. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. See MPEP 2111.04. The claim “to protect the cover layer from cracking when forming the opening” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Fujioka teaches all the structural limitations of the claim, and it is inherent for the stress buffer structure to absorb stresses created in mechanical processes such as forming openings. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.

	Regarding Claim 4


	Regarding Claim 5
	FIG. 1 of Fujioka discloses the phase change material comprises a solid-liquid phase change material (Col. 4, Lines 34-38).

	Regarding Claim 6
	FIG. 1 of Fujioka discloses the solid-liquid phase change material comprises one of a photoisomerized material and a thermal phase change material (Col. 4, Lines 34-38).

	Regarding Claim 7
	FIG. 1 of Fujioka discloses the thermal phase change material comprises a resin (Col. 4, Lines 34-38).

	Regarding Claim 11
	Fujioka discloses a display panel comprising the array substrate according to claim 1 (Col. 1, Lines 14-24).

	Regarding Claim 12


	Regarding Claim 20
	FIG. 1 of Fujioka discloses the phase change material comprises a solid-liquid phase change material (Col. 4, Lines 34-38).

Claims 2, 3, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka and Otake, in view of Kanno (U.S. Patent Pub. No. 2016/0238751) of record.
	Regarding Claim 2
	Fujioka as modified by Otake discloses Claim 1, wherein the phase change material (12) is disposed in the groove. 
Fujioka as modified by Otake fails to disclose “a groove in the base substrate” and “a top surface of the phase change material is lower than a top surface of the base substrate”.
	FIG. 8 of Kanno discloses a similar array substrate, comprising a groove in the base substrate (30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Kanno, such that a top surface of the phase change material is lower than a top surface of the base substrate. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of improving display quality (Para. 7 of Kanno).


	FIG. 8 of Kanno discloses an orthographic projection area of a top portion of the groove on a top surface of the base substrate is smaller than an orthographic projection area of a bottom portion of the groove on a top surface of the base substrate.

	Regarding Claim 18
	FIG. 1 of Fujioka discloses the phase change material comprises a solid-liquid phase change material (Col. 4, Lines 34-38).

	Regarding Claim 19
	FIG. 1 of Fujioka discloses the phase change material comprises a solid-liquid phase change material (Col. 4, Lines 34-38).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka and Otake, in view of Yamazaki (U.S. Patent Pub. No. 2002/0180371).
	Regarding Claim 8
	Fujioka as modified by Otake discloses Claim 4, wherein the stress buffer structure further comprises a second barrier (11) on a side of the first barrier away from the phase change material (12). 
Fujioka as modified by Otake fails to explicitly disclose “a desiccant between the first barrier and the second barrier”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Yamazaki. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of prolonging device lifetime (Para. 93 of Yamazaki).
	
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka, Otake and Yamazaki, in view of Kanno.
	Regarding Claim 9
	Fujioka as modified by Otake and Yamazaki discloses Claim 8. 
Fujioka as modified by Otake and Yamazaki fails to disclose “at least one of a cross section of the first barrier or a cross section of the second barrier has an inverted trapezoid shape”.
	FIG. 8 of Kanno discloses a similar array substrate, wherein at least one of a cross section of the first barrier or a cross section of the second barrier has an inverted trapezoid shape. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Kanno. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of improving display quality (Para. 7 of Kanno).
	
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Fujioka, Otake, Yamazaki and Kanno, in view of Kishimoto (U.S. Patent Pub. No. 2019/0058160) of record.
	Regarding Claim 10
	Fujioka as modified by Otake, Yamazaki and Kanno discloses Claim 9. 
Fujioka as modified by Otake, Yamazaki and Kanno fails to disclose “the cover layer comprises at least one of a passivation layer or a packaging layer, and wherein the stress buffer structure further comprises a protection layer covering the phase change material and the first barrier”.
	FIG. 5 of Kishimoto discloses a similar array substrate, wherein the cover layer comprises at least one of a passivation layer (16) or a packaging layer, and the stress buffer structure [0079] further comprises a protection layer (12) covering the phase change material (14) and the first barrier (32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Fujioka, as taught by Kishimoto. The ordinary artisan would have been motivated to modify Fujioka in the above manner for the purpose of suppressing entrance of moisture and oxygen (Para. 7 of Kishimoto).
	
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but they are not persuasive. The Applicant argues that “Fujioka does not even address the technical problem identified by the present application”. The Examiner responses that the reason or motivation to modify the reference may often suggest what the inventor has done, but In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV. Otake is used to modify Fujioka such that the array substrate comprises an opening (102) completely passing through the cover layer (100), and the stress buffer structure (109) is adjacent to the opening. The ordinary artisan would have been motivated to modify Fujioka, as taught by Otake, for the purpose of reducing interference fringes (Para. 13 of Otake).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892